Citation Nr: 0940978	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  05-38 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for right carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had 23 years active service ending in February 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in February 2004, a statement of the 
case was issued in October 2005, and a substantive appeal was 
received in November 2005.  The Veteran testified at a RO 
hearing in August 2005 and testified at a Board hearing in 
June 2008; the transcripts are of record.  


FINDING OF FACT

The Veteran did not incur additional disability, pertaining 
to right carpal tunnel syndrome as a result of VA medical 
treatment.  


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for right carpal tunnel syndrome have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Duty to Notify

In this case, VA satisfied its duties to the Veteran in VCAA 
letters issued in April 2003 and July 2003.  The letters 
predated the initial November 2003 and subsequent January 
2004 rating decision.  See id.  Collectively, the VCAA 
letters notified the Veteran of what information and evidence 
is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The April 2003 and July 2003 letters have clearly advised the 
Veteran of the evidence necessary to substantiate his claim. 

In March 2006, the Veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to compensation pursuant to § 1151, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of 
either notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Duty to Assist

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's treatment records prior to and subsequent to the 
June 2001 surgery.  There is no indication of relevant, 
outstanding records which would support the Veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains a June 2009 
independent medical opinion.  Such report and opinion is 
thorough and contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

The Veteran claims entitlement to VA compensation pursuant to 
38 U.S.C.A. § 1151 on the basis that he incurred additional 
disability as a result of surgery on his right hand due to 
carpal tunnel syndrome.  

Title 38, United States Code § 1151 provides that, where a 
Veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service-connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or training and rehabilitation, or that the proximate cause 
of additional disability was an event which was not 
reasonably foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  As the Veteran filed his claim in October 2004, the 
latter version of 38 U.S.C.A. § 1151 applies to his appeal.  
Thus, the Veteran must show that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the treatment in question.

The current version of the law provides that compensation 
shall be awarded for a qualifying additional disability of a 
veteran in the same manner as if the additional disability 
were service connected.  A disability is considered a 
qualifying additional disability if it is not the result of 
the veteran's own willful misconduct and the disability was 
caused by VA hospital care, medical or surgical treatment, or 
examination, and the proximate cause of the disability was:  
1) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.

(b)  Additional disability.  In determining that additional 
disability exists, the following considerations will govern:

(1)  The veteran's physical condition immediately prior to 
the disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately.  (i) As applied to examinations, 
the physical condition prior to the disease or injury will be 
the condition at time of beginning the physical examination 
as a result of which the disease or injury was sustained.  
(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.

(2)  Compensation will not be payable under 38 U.S.C. 1151 
for the continuance or natural progress of disease or 
injuries for which the training, or hospitalization, etc., 
was authorized.

(c)  Cause.  In determining whether such additional 
disability resulted from a disease or an injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, the following considerations will 
govern:

(1)  It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.

(2)  The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.

(3)  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences'" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.

(4)  When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.  38 C.F.R. § 3.358(a), (c)(4).

Effective September 2, 2004, VA amended adjudication 
regulations concerning awards of compensation or dependency 
and indemnity compensation for additional disability or death 
caused by VA hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program.  Under this 
amendment, benefits are payable for additional disability or 
death caused by VA hospital care, medical or surgical 
treatment, or examination only if VA fault or "an event not 
reasonably foreseeable'" proximately caused the disability 
or death.  Benefits also are payable for additional 
disability or death proximately caused by VA's provision of 
training and rehabilitation services or CWT program.  This 
amendment reflects amendments to 38 U.S.C. 1151, the 
statutory authority for such benefits.

The regulations have no retroactive effect, and in any event 
merely implement existing law.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 
(2004).  The new regulations, therefore, have no impact on 
the decisions reached in this appeal.

On June 14, 2001, the Veteran underwent surgery on his right hand 
due to carpal tunnel syndrome.  Such surgery was performed at the 
VA Medical Center in Montgomery, Alabama.  The surgical report 
reflects that prior to the surgery the Veteran had progressively 
increasing pain, numbness and weakness of his right hand with 
examination indicating extensive atrophy and weakness.  He also 
had a confirmatory nerve conduction study indicating nerve 
entrapment of the wrist.  The operative findings were marked 
constriction of the carpal tunnel affecting both the ulnar and 
median nerves.  The surgeon's post-operative notation reflects 
that the pre-operative diagnosis was right carpal tunnel 
syndrome, a release carpal tunnel was performed, and the post-
operative diagnosis was also right carpal tunnel syndrome.  The 
surgeon noted findings of marked nerve entrapment, and zero 
complications.

The Veteran has testified that subsequent to the surgery, he lost 
color in his right hand, and has had very limited use of his 
right hand.  He testified that prior to the surgery, he had no 
difficulty using his hands for work, racquetball, or related 
activities, and since the surgery he cannot comfortably hold a 
cup of coffee in his right hand and cannot hold a racquet without 
an elastic device.  The Veteran claims a loss of power in the 
right hand due to the surgery.

A November 2003 VA outpatient clinical record reflects that the 
Veteran sought treatment complaining of history of right hand 
numbness and weakness.  The examiner reviewed the Veteran's 
chart, noting a May 2001 EMG which showed bilateral carpal tunnel 
syndrome right more than left with severe axon loss on right side 
median nerve, and chronic axon loss right ulnar nerve with normal 
sensory.  The EMG showed evidence of active wallarian 
degeneration in median as well as ulnar innervated muscles 
including some forearm C8 innervated muscles with normal right 
ulnar sensory latency, with an impression of severe right carpal 
tunnel syndrome along with C8 radiculopathy affecting ulnar 
innervated muscle.  An operative note made note of severe 
extensive atrophy and weakness, and he underwent right carpal 
tunnel syndrome release in June 2001 with complete transection of 
carpal tunnel syndrome ligament.  The examiner stated that the 
treatment for carpal tunnel syndrome was complete and adequate, 
but recovery was not adequate due to chronicity and severity of 
carpal tunnel syndrome noted pre-operatively and on EMG study in 
May 2001 along with associated C8 radiculopathy.  

In May 2007 correspondence, the Veteran's private physician, 
Evangelos J. Moraitis, M.D., acknowledged the carpal tunnel 
release conducted in 2001, and noted objective findings of 
significant neurological and motor deficits of the right hand, 
including thenar atrophy, poor grip strength, inability to oppose 
his thumb, and weakened interosseus muscles.

In June 2009, Michael E. Ruff, M.D., Clinical Associate Professor 
at the Ohio State University Medical Center and Director at the 
Ohio State University Hand Center reviewed the Veteran's medical 
records and offered an opinion on whether the Veteran developed 
an additional disability based on treatment of carpal tunnel 
compression of right hand from the June 2001 surgical procedure.  
The Veteran was under the care of a chiropractor and records from 
May 2001 which indicated "continued loss of strength of the 
right hand."  The records also indicated a request for expedited 
testing including an EMG and nerve conduction study of the upper 
extremity.  A review of the May 2001 EMG showed that the Veteran 
had slowing of both his motor and sensory conduction velocities 
across the carpal canal.  These were characterized as severe on 
the right side and moderately severe on the left side.  There 
were also findings consistent with a severe degree of right ulnar 
nerve neuropathy with axonal loss as well as conduction velocity 
slowing.  There were additional findings of loss of motor units 
within both the median and ulnar innervated intrinsic muscles of 
the hand.  There was also a question of whether the Veteran was 
suffering from a cervical radiculopathy.  The Veteran also 
underwent an MRI study of the cervical spine in January 2002, 
which showed evidence of cervical spondylosis and disk 
degeneration with borderline spinal stenosis at the level of C3-
C4, C4-C5, C5-C6.  The Veteran underwent the carpal tunnel 
surgical procedure in June 2001, and the surgeon indicated a 
complete release of the transverse carpal ligament with unroofing 
of the nerve.  The surgeon also performed a release of the ulnar 
nerve in Guyon's canal.  Findings at the time of the surgery were 
consistent with a severe degree of median nerve compression.  

Dr. Ruff opined within a reasonable degree of medical certainty 
that the Veteran does not have additional disability or 
disabilities as a result of the June 2001 carpal tunnel surgery.  
The rationale for the opinion is that the surgical procedure 
performed was appropriate for the condition that the Veteran 
presented with.  Review of the record indicated that the 
procedure was performed in a standard fashion without any 
evidence of complication.  The fact that the Veteran has 
persistent problems with his hand, including loss of strength and 
generalized weakness in the hand, is due to the preexisting 
severity of both median and ulnar nerve compressions, which are 
documented electromyographically and also noted on clinical 
examination.  There is no evidence to support additional 
disability due to carelessness, negligence, lack of proper skill 
or error in judgment on the part of VA either based on his 
clinical treatment or the surgical treatment that was rendered in 
June 2001.  There is no evidence to support additional disability 
due to an event not reasonably foreseeable.  The rationale for 
this opinion is the fact that there was documented evidence prior 
to his surgery of a severe degree of both median and ulnar nerve 
compression.  MRI's carried out subsequent to the procedure in 
January 2002, identified significant changes within the cervical 
spine.  The natural course of this disease complex, whether the 
major focus of the compression was within the neck or secondary 
to peripheral nerve entrapment at the arm or at the carpal canal 
level was one of irreversible damage after a certain point.  The 
EMG study of May 2001 indicated this likely course whether or not 
the Veteran had surgery or not.  In such a condition where the 
severity of the nerve compression preoperatively is documented, 
surgery will not reverse the chronic nerve compression, and this 
condition itself is probably irreversible, despite treatment.  
The examiner opined that the current condition, which is the loss 
of strength and grip in the hand and intrinsic atrophy is due to 
the existence and severity of his pre-existing condition.

As detailed hereinabove, the Board has reviewed the medical 
records and opinions on file and has also reviewed the statements 
and testimony of the Veteran in support of his claim.  There is 
no dispute that in June 2001, the Veteran underwent surgery for 
his right carpal tunnel syndrome.  There is no probative 
evidence, however, to support his claim that he incurred an 
additional disability as a result of such surgery.  As opined by 
Dr. Ruff, the Veteran has incurred persistent problems with his 
hand, including loss of strength and generalized weakness, but it 
is due to his pre-existing severity of both median and ulnar 
nerve compressions which were documented electromyographically 
and noted on clinical examination prior to the surgery.  
Likewise, the November 2003 VA examiner stated the Veteran's 
recovery was not adequate due to the chronicity and severity of 
his carpal tunnel syndrome noted prior to the June 2001 surgery.  
While Dr. Moraitis in May 2007 stated that the Veteran continues 
to suffer from significant neurological and motor deficits of the 
right hand, including thenar atrophy, poor grip strength, 
inability to oppose his thumb, and weakened interosseus muscles, 
such opinion does not suggest that the Veteran incurred 
additional disability due to the June 2001 surgery.

Based on the opinion of Dr. Ruff, while it is clear that the 
Veteran continues to experience symptomatology due to his 
right carpal tunnel syndrome, the medical evidence of record 
does not reflect any additional disability pertaining to the 
right carpal tunnel syndrome as a result of the June 2001 VA 
surgery.  A reading of Dr. Ruff's opinion is that any 
symptomatology he currently experiences due to his right 
carpal tunnel syndrome pre-existed the June 2001 surgery.  
The Veteran has otherwise not submitted any medical evidence 
to support his claim that he has incurred an additional 
disability as a result of the June 2001 surgery.  As the June 
2001 VA treatment did not result in an additional disability, 
compensation pursuant to 38 U.S.C.A. § 1151 is not warranted.  
As an additional disability did not result, there can be no 
showing of any carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the medical care.  In any event, Dr. 
Ruff has also opined that there is no evidence to support 
additional disability due to carelessness, negligence, lack 
of proper skill or error in judgment on the part of VA either 
based on his clinical treatment or the surgical treatment 
that was rendered in June 2001.  

The Board has considered the contentions of the Veteran with 
regard to his symptomatology that he experienced subsequent 
to the June 2001 surgery.  While the Board finds that his 
testimony and statements are credible pertaining to his 
symptomatology experienced, inasmuch as the Veteran is 
offering his own medical opinion the Veteran does not have 
any medical expertise.  The Veteran and his  assertions of 
medical causation alone are not probative because lay persons 
i.e., persons without medical expertise are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In sum, the Board concludes that the Veteran has not suffered 
"additional disability" due to VA medical treatment within 
the meaning of 38 U.S.C.A. § 1151.  Consequently, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to compensation benefits for 
additional disability resulting from VA treatment, pursuant 
to the provisions of 38 U.S.C.A. § 1151.  His claim must, 
therefore, be denied.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


